UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2162


DON BOYD,

                      Plaintiff – Appellant,

            v.

ANGELICA TEXTILE SERVICES, Inc.,

                      Defendant – Appellee,

            and

JERRY OLIVER; SOUTH CAROLINA, State of,

                      Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-00872-JFA)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Boyd, Appellant Pro Se. Reyburn Williams Lominack, III, C.
Frederick W. Manning, II, FISHER & PHILLIPS, LLP, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Don Boyd appeals the district court’s orders adopting

the magistrate judge’s reports, dismissing his claims against

the   State    of    South     Carolina   and    Jerry     Oliver   for    lack   of

jurisdiction, and granting summary judgment on his employment

discrimination claims.           We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.             Boyd v. Angelica Textile Servs., No.

3:10-cv-00872-JFA (D.S.C. Mar. 11 & Sept. 19, 2011).                       We deny

Boyd’s petition for writ of mandamus, as we conclude that Boyd

does not have a clear right to the relief sought.                     See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1967) (mandamus is

a drastic remedy to be used in extraordinary situations); In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988)

(mandamus may be sought where petitioner shows clear right to

requested relief, respondent has a clear duty to comply, and

there   is    no    other    remedy).     We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          2